Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 30, 2019

                                      No. 04-19-00136-CV

                        IN THE INTEREST OF J.M.L.T., A CHILD,

                  From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018PA00621
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        This is an accelerated appeal from a trial court’s order terminating appellant Mother’s
parental rights. Mother’s brief was due on April 23, 2019, and on that day, counsel for Mother
filed a motion requesting an extension of time of twenty days. In the motion, Mother’s counsel
states he needs more time to prepare the brief due to workload obligations.

        After consideration, we GRANT counsel’s motion for extension of time to file a brief
and ORDER that counsel file the brief on or before May 13, 2019. Counsel is reminded that
this court is mandated to dispose of appeals involving termination of parental rights within 180
days from the date the notice of appeal is filed. TEX. R. JUD. ADMIN. 6.2. Accordingly, any
delay in the filing of the brief encroaches upon our time for disposition, and further requests for
extensions of time will be disfavored.



                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of April, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court